Title: To Alexander Hamilton from William Seton, 16 May 1791
From: Seton, William
To: Hamilton, Alexander


Bank of New York 16th May 1791
Sir.
Agreably to your desire Mr Hill has been paid Five thousand Dollars for which enclosed you have his receipt. Of the Bills on Amsterdam 23,000 Guilders are sold; and offer is now made to take to the amount of 100,000 Dollars worth, for the one half of which a Deposit of Stocks would be made and for the other half Notes with sufficient Endorsers. To comply with this proposition, we shall want nearly 100,000 Guilders more, if agreeable to you to direct the Treasurer to send them on.
I have the honor to be with the greatest respect &c
